ON MOTION & CROSS-MOTION FOR REVIEW
PER CURIAM.
Upon consideration of appellants’ motion and appellees’ cross-motion to review the trial court’s order granting a stay pending review, and agreeing that appellees’ motion has merit, Proprietors Insurance Co. v. Valsecchi, 385 So.2d 749 (Fla. 3d DCA 1980), we deny appellants’ motion and grant appellees’ cross-motion. Accordingly, we vacate the trial court’s order without prejudice to the posting of a bond pursuant to Florida Rule of Appellate Procedure 9.310(b)(1).